Citation Nr: 0921786	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-39 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 5, 2006, 
for the award of service connection for residuals of a head 
injury with dyssomnia.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of a head injury with dyssomnia and assigned a 
10 percent evaluation, effective April 5, 2006.

Also in the October 2006 rating decision, the RO denied 
service connection for posttraumatic stress disorder.  The 
Veteran submitted a notice of disagreement, and a statement 
of the case was issued.  In April 2008, the Veteran requested 
an extension to submit his substantive appeal, which the RO 
granted.  See April 29, 2008, letter to Veteran.  Thereafter, 
the Veteran did not submit a timely substantive appeal.  
Thus, that issue is not part of the current appeal.  
38 C.F.R. § 20.200 (2008) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2004 rating decision, VA denied entitlement to 
service connection for residuals of a head injury.  The 
Veteran was informed of the decision, including his right to 
appeal.  He did not appeal the decision.

2.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for residuals 
of a head injury between March 2004 and April 5, 2006.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The criteria for an effective date earlier than April 5, 
2006, for the award of service connection for residuals of a 
head injury with dyssomnia have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The Board begins by noting that as service connection for 
residuals of a head injury with dyssomnia has been granted, 
and an initial rating and an effective date have been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  
 
VA obtained VA treatment records in connection with the 
claim.  The Veteran has not identified any other evidence 
that needs to be obtained.  VA did not provide the Veteran 
with an examination in connection with this claim, as it does 
not meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A)-
(C) (2008).  In sum, there is no evidence of any VA error in 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim and has not 
suggested that there has been a VCAA deficiency as to this 
claim.  Hence, the case is ready for adjudication.  



Analysis

The Veteran claims that he should have been granted service 
connection for residuals of a head injury as of February 
2002, when he filed his initial claim for service connection 
for residuals of a head injury.  

For background purposes, in February 2002, the Veteran 
submitted an informal claim of entitlement to service 
connection for residuals of a head injury.  VA sent him a 
formal application, which he submitted in January 2003.  The 
Veteran was provided with an examination.  In a March 2004 
rating decision, service connection for residuals of a head 
injury was denied.  The rating decision acknowledged the 
Veteran was in an automobile accident in service in June 
1953, where he sustained a laceration to his scalp.  It 
determined that the Veteran did not develop a permanent 
disability as a result of the head injury.  The Veteran was 
notified of this rating decision on March 5, 2004.  He was 
told the following, in part:

What You Should Do If You Disagree With 
Our Decision

If you do not agree with our decision, you 
should write and tell your local VA 
regional office why.  You have one year 
from the date of this letter to appeal the 
decision.  The enclosed VA Form 4107, 
"Notice of Procedural and Appellate 
Rights," explains your right to appeal.

(Bold and Italics in original.)

On April 5, 2006, the Veteran submitted an informal claim for 
entitlement to service connection for posttraumatic stress 
disorder.  See VA Form 21-4138, Statement in Support of 
Claim.  In an August 2006 VA psychiatric evaluation report, 
the examiner found the Veteran had dyssomnia as a result of 
the in-service head injury.  In the October 2006 rating 
decision on appeal, the RO reopened the claim and granted 
service connection for residuals of a head injury with 
dyssomnia and assigned a 10 percent evaluation, effective 
April 5, 2006.  

As stated above, the Veteran argues he should be awarded 
service connection as of the date he filed his prior claim 
for service connection for residuals of a head injury.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400 (emphasis 
added).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative 
of the Veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 
38 C.F.R. § 3.1(p).  The benefit sought must be identified, 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than April 5, 
2006, for the award of service connection for residuals of a 
head injury with dyssomnia is legally precluded.  The reasons 
follow.

The Veteran did not appeal the March 2004 rating decision, 
and that decision is now final.  38 U.S.C.A. § 7105(c).  
Accordingly, the March 2004 rating decision is a legal bar to 
an effective date for the award of service connection for 
residuals of a head injury prior to the date of issuance of 
the March 2004 decision.  The Veteran's assertion that he 
should be granted a 2002 date cannot be pursued without 
formally attempting to vitiate the finality of the March 2004 
rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(where a claim for an earlier effective date represents 
disagreement with an effective date assigned pursuant to a 
final decision, in the absence of an attempt to vitiate the 
finality of that decision through an allegation of clear and 
unmistakable error, the claimant has merely raised a 
"freestanding" effective date claim that cannot remove the 
finality of the prior decision).

Following the March 2004 rating decision, the next time the 
Veteran submitted a claim was on April 5, 2006.  See VA Form 
21-4138.  The Veteran indicated he was seeking service 
connection for posttraumatic stress disorder.  There was no 
mention of a head injury, although it is clear from the 
August 2006 VA psychiatric evaluation report, the Veteran was 
claiming he had developed posttraumatic stress disorder from 
the in-service automobile accident.  The RO allowed the 
statement to be an application to reopen the claim for 
entitlement to service connection for residuals of a head 
injury.  It reopened the claim and awarded service connection 
and assigned an effective date of April 5, 2006.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to April 5, 2006, for the 
award of service connection for residuals of a head injury 
with dyssomnia.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").  

The Board has reviewed the evidence of record between March 
2004 and April 2006 to see if the Veteran filed a claim, an 
informal claim, or expressed a written intent to file a claim 
for service connection for residuals of a head injury and 
finds nothing in the record to support such a finding.  See 
38 C.F.R. §§ 3.1(p), 3.155.  In fact, there is nothing in the 
claims file between the March 2004 notification of the denial 
of service connection for residuals of a head injury and the 
VA Form 21-4138 received on April 5, 2006.

It is noted that there are VA treatment records indicating 
that the Veteran reported having intrusive thoughts and 
nightmares from the 1953 automobile accident.  See Vet Center 
treatment record, dated February 17, 2006.  This and other 
treatment records would not assist the veteran in obtaining 
an earlier effective date.  The provisions of 38 C.F.R. § 
3.157(b) (allowing a VA treatment record to be an informal 
claim) applies only to a distinct group of claims where 
service connection has already been established for the 
relevant disability.  See LaLonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Prior to April 5, 2006, 
service connection for residuals of a head injury had not 
been established.  

For the reasons described above, an effective date earlier 
than April 5, 2006, for the award of service connection for 
residuals of a head injury with dyssomnia cannot be granted, 
as there is nothing in the record that establishes a basis to 
award an earlier effective date.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (in case where law, as opposed to 
facts, is dispositive, claim should be denied or appeal 
terminated because of the absence of legal merit or lack of 
entitlement under the law).


ORDER

Entitlement to an effective date earlier April 5, 2006, for 
the award of service connection for residuals of a head 
injury with dyssomnia is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


